I concur. The opinion very clearly develops the thesis that "original jurisdiction" as used in the Constitution does not mean that an action must be originally brought in the court having original jurisdiction, nor that there is a right originally to initiate it in that court. The word "original" expresses an adjudicative power of the court to function originally in regard to the litigation, independently of another tribunal, as it could have done if originally brought in that court and not as a court reviewing the action of another tribunal. I think the distinction sound and the only one workable under the various provisions of our constitution.
The opinion further concludes that since the district court had general jurisdiction to hear the case anew and function as to the issue and judgment independently of the first court's action and judgment, although its action was conditioned on an initial trial in the other prescribed court and in that sense derivative, the whole matter resolved itself primarily into a question of venue. The district court, if initial trial had not taken place in a designated lower tribunal, should, except in the cases under Sec. 20-3-4, R. *Page 336 
S.U. 1933, have dismissed the proceedings and ordered complaint filed in the proper court. But since it was primarily a matter of venue such failure on the part of the court left the defendant himself free to move for the change — a matter which he could waive. The estoppel on which the decision in State v.Telford, 93 Utah 228, 72 P.2d 626, was bottomed seems to be another way of stating the same thing. And on the basis of waiver the cases of Jardine v. Harris, 63 Utah 560, 227 P. 1029;State v. Ferguson, 83 Utah 357, 28 P. 175 and the Telford case are reconcilable.